 Fill in this information to identify the case:

 Debtor name                         Papa Grande Gourmet Foods, LLC

 United States Bankruptcy Court for the:
                       Western District of Texas, San Antonio Division

 Case number (if known):                 19-50391                                                                                             ✔ Check if this is an
                                                                                                                                              ❑
                                                                                                                                                 amended filing

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                                         12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form for the
schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any amendments of those documents.
This form must state the individual’s position or relationship to the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



           Declaration and signature

         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual serving as a
         representative of the debtor in this case.
         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:



         ❑      Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

         ❑      Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

         ❑      Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

         ❑      Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

         ❑      Schedule H: Codebtors (Official Form 206H)

         ❑      A Summary of Assets and Liabilities for Non-Individuals (Official Form 206A-Summary)

         ✔
         ❑      Amended Schedule Schedule D and E/F

         ❑      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

         ✔
         ❑      Other document that requires a declaration Amended Creditor Matix




         I declare under penalty of perjury that the foregoing is true and correct.




                                                                                ✘
         Executed on 05/24/2019
                          MM/ DD/ YYYY                                                                                /s/ Kenneth D. Garcia
                                                                                      Signature of individual signing on behalf of debtor


                                                                                      Kenneth D. Garcia
                                                                                      Printed name


                                                                                      President
                                                                                      Position or relationship to debtor




Official Form B202                                     Declaration Under Penalty of Perjury for Non-Individual Debtors
 Fill in this information to identify the case:

 Debtor name                           Papa Grande Gourmet Foods, LLC

 United States Bankruptcy Court for the:
                        Western District of Texas, San Antonio Division

 Case number (if known):                     19-50391                                                                                       ✔ Check if this is an
                                                                                                                                            ❑
                                                                                                                                                amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                               12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
      ❑No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
      ✔Yes. Fill in all of the information below.
      ❑
 Part 1: List Creditors Who Have Secured Claims

 2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured claim,     Column A                   Column B
        list the creditor separately for each claim.
                                                                                                                             Amount of claim            Value of collateral
                                                                                                                             Do not deduct the          that supports this
                                                                                                                             value of collateral.       claim

2.1 Creditor’s name                                             Describe debtor’s property that is subject to a lien                  $236,936.80                       $0.00
    Advantage Capital Funding                                   Describe the lien
                                                                Judgment
        Creditor's mailing address
                                                                Is the creditor an insider or related party?
        104 E 25th St Fl 10                                     ❑✔ No
         New York, NY 10010-8201                                ❑Yes.
        Creditor's email address, if known                      Is anyone else liable on this claim?
                                                                ❑✔ No
        Date debt was incurred                                  ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
        Last 4 digits of account                           As of the petition filing date, the claim is:
        number                                             Check all that apply.
                                                           ✔ Contingent
                                                           ❑
                                                           ❑
        Do multiple creditors have an interest in the same
                                                              Unliquidated
                                                           ✔
        property?
        ✔ No.
        ❑                                                  ❑  Disputed

        ❑Yes. Specify each creditor, including this creditor,
                and its relative priority.



2.2 Creditor’s name                                             Describe debtor’s property that is subject to a lien                   $92,189.26                       $0.00
    Albert Uresti, MPA                                          Describe the lien

        Creditor's mailing address
                                                                Is the creditor an insider or related party?
        Bexar County Tax Assessor-Coll                          ❑✔ No
        San Antonio, TX 78299-2903                              ❑Yes.
        Creditor's email address, if known                      Is anyone else liable on this claim?
                                                                ❑✔ No
        Date debt was incurred                                  ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
        Last 4 digits of account                           As of the petition filing date, the claim is:
        number                                             Check all that apply.
        Do multiple creditors have an interest in the same ❑Contingent
        property?                                          ❑Unliquidated
        ✔
        ❑No.                                               ❑Disputed
        ❑Yes. Have you already specified the relative
                priority?


 3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional
        Page, if any.                                                                                                               $2,336,859.06



Official Form 206D                                         Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 9
Debtor        Papa Grande Gourmet Foods, LLC                                                     Case number (if known) 19-50391
             Name

                                                                                                                          Column A                Column B
 Part 1: Additional Page
                                                                                                                          Amount of claim         Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous                 Do not deduct the       that supports this
 page.                                                                                                                    value of collateral.    claim

2.3 Creditor’s name                                           Describe debtor’s property that is subject to a lien                     unknown                    $0.00
    Corporation Service Company
                                                              Describe the lien
                                                              UCC
     Creditor's mailing address
                                                              Is the creditor an insider or related party?
                                                               ✔ No
      251 Little Falls Dr
                                                              ❑
                                                              ❑Yes.
      Wilmington, DE 19808-1674

     Creditor's email address, if known
                                                              Is anyone else liable on this claim?
                                                              ❑✔ No
     Date debt was incurred                                   ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Last 4 digits of account                           As of the petition filing date, the claim is:
     number                                             Check all that apply.
                                                        ❑Contingent
     Do multiple creditors have an interest in the same ❑Unliquidated
     property?                                          ❑Disputed
     ✔ No.
     ❑
     ❑Yes. Have you already specified the relative
             priority?



2.4 Creditor’s name                                           Describe debtor’s property that is subject to a lien                    $1,900.00              $10,000.00
    Crown Lift Trucks                                         Crown SC5245-40
                                                              Forklift, Electric, Hard Tire, ROPS, w/ Side Shift
                                                              Attachment (G)
     Creditor's mailing address
      PO Box 641173                                           Describe the lien
      Cincinnati, OH 45264

                                                              Is the creditor an insider or related party?
     Creditor's email address, if known
                                                              ❑✔ No
                                                              ❑Yes.
     Date debt was incurred
                                                              Is anyone else liable on this claim?
     Last 4 digits of account                                 ❑✔ No
     number                                                   ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Do multiple creditors have an interest in the same As of the petition filing date, the claim is:
     property?                                          Check all that apply.
     ✔ No.
     ❑                                                  ❑Contingent
                                                        ❑Unliquidated
     ❑Yes. Have you already specified the relative      ❑Disputed
            priority?

          ✔ No. Specify each creditor, including this
          ❑
                  creditor, and its relative priority.
          ❑Yes. The relative priority of creditors is
                  specified on lines




Official Form 206D                                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 2 of 9
Debtor        Papa Grande Gourmet Foods, LLC                                                  Case number (if known) 19-50391
             Name

                                                                                                                       Column A                Column B
 Part 1: Additional Page
                                                                                                                       Amount of claim         Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous              Do not deduct the       that supports this
 page.                                                                                                                 value of collateral.    claim

2.5 Creditor’s name                                          Describe debtor’s property that is subject to a lien                 $70,000.00              $24,000.00
    Ford Credit                                              2018 Ford F-150
                                                             Pickup Truck, Styleside, Raptor Trim Level, 4X4 (VG)
     Creditor's mailing address
                                                             Describe the lien
      P.O.Box 650575
      Dallas, TX 75265-0575
                                                             Is the creditor an insider or related party?
     Creditor's email address, if known                      ❑✔ No
                                                             ❑Yes.
     Date debt was incurred                                  Is anyone else liable on this claim?
                                                             ❑✔ No
     Last 4 digits of account                                ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     number
                                                        As of the petition filing date, the claim is:
     Do multiple creditors have an interest in the same Check all that apply.
     property?
                                                        ❑Contingent
     ✔ No.
     ❑                                                  ❑Unliquidated
     ❑Yes. Have you already specified the relative      ❑Disputed
            priority?

          ✔ No. Specify each creditor, including this
          ❑
                 creditor, and its relative priority.
          ❑Yes. The relative priority of creditors is
                  specified on lines



2.6 Creditor’s name                                          Describe debtor’s property that is subject to a lien                 $16,000.00                   $0.00
    Leaf
                                                             Describe the lien

     Creditor's mailing address
                                                             Is the creditor an insider or related party?
                                                              ✔ No
      PO Box 742647
                                                             ❑
      Cincinnati, OH 45274-2647
                                                             ❑Yes.
     Creditor's email address, if known
                                                             Is anyone else liable on this claim?
                                                             ❑✔ No
     Date debt was incurred                                  ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Last 4 digits of account                           As of the petition filing date, the claim is:
     number                                             Check all that apply.
                                                        ❑Contingent
     Do multiple creditors have an interest in the same ❑Unliquidated
     property?                                          ❑Disputed
     ✔ No.
     ❑
     ❑Yes. Have you already specified the relative
             priority?




Official Form 206D                               Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 3 of 9
Debtor        Papa Grande Gourmet Foods, LLC                                                  Case number (if known) 19-50391
             Name

                                                                                                                       Column A                Column B
 Part 1: Additional Page
                                                                                                                       Amount of claim         Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous              Do not deduct the       that supports this
 page.                                                                                                                 value of collateral.    claim

2.7 Creditor’s name                                          Describe debtor’s property that is subject to a lien                 $50,000.00              $16,000.00
    LEXUS FINANCIAL SERVICES                                 2013 Lexus LS460

                                                             Describe the lien
     Creditor's mailing address
      PO BOX 5855
                                                             Is the creditor an insider or related party?
      Carol Stream, IL 60197-5855
                                                             ❑✔ No
     Creditor's email address, if known                      ❑Yes.
                                                             Is anyone else liable on this claim?
     Date debt was incurred                                  ❑✔ No
                                                             ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Last 4 digits of account
     number                                             As of the petition filing date, the claim is:
                                                        Check all that apply.
     Do multiple creditors have an interest in the same
                                                        ❑Contingent
     property?
                                                        ❑Unliquidated
     ✔ No.
     ❑                                                  ❑Disputed
     ❑Yes. Have you already specified the relative
             priority?

          ✔ No. Specify each creditor, including this
          ❑
                 creditor, and its relative priority.
          ❑Yes. The relative priority of creditors is
                  specified on lines




Official Form 206D                               Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 4 of 9
Debtor        Papa Grande Gourmet Foods, LLC                                                  Case number (if known) 19-50391
             Name

                                                                                                                       Column A                Column B
 Part 1: Additional Page
                                                                                                                       Amount of claim         Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous              Do not deduct the       that supports this
 page.                                                                                                                 value of collateral.    claim

2.8 Creditor’s name                                          Describe debtor’s property that is subject to a lien                $119,000.00            $100,000.00
    Mercedes-Benz Financial Srv                              2015 Freightliner Light Duty Cascadia
                                                             Truck Tractor (G)
     Creditor's mailing address                              2016 Freightliner
                                                             2015 Freightliner Light Duty Cascadia
      PO Box 5260
      Carol Stream, IL 60197-5260                            Describe the lien

     Creditor's email address, if known
                                                             Is the creditor an insider or related party?
                                                             ❑✔ No
     Date debt was incurred                                  ❑Yes.
     Last 4 digits of account                           Is anyone else liable on this claim?
     number
                                                        ❑✔ No
     Do multiple creditors have an interest in the same ❑   Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     property?
     ✔ No.
     ❑
                                                        As of the petition filing date, the claim is:
                                                        Check all that apply.

     ❑ Have you already specified the relative          ❑Contingent
                                                        ❑Unliquidated
        Yes.
             priority?
                                                        ❑Disputed
         For Asset:
         2015 Freightliner Light Duty Cascadia
         Truck Tractor (G)
          ✔ No. Specify each creditor, including this
          ❑
                 creditor, and its relative priority.
          ❑Yes. The relative priority of creditors is
                  specified on lines

         For Asset:
         2016 Freightliner
         2015 Freightliner Light Duty Cascadia
          ✔ No. Specify each creditor, including this
          ❑
                 creditor, and its relative priority.
          ❑Yes. The relative priority of creditors is
                  specified on lines




Official Form 206D                               Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 5 of 9
Debtor        Papa Grande Gourmet Foods, LLC                                                  Case number (if known) 19-50391
             Name

                                                                                                                       Column A               Column B
 Part 1: Additional Page
                                                                                                                       Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous              Do not deduct the      that supports this
 page.                                                                                                                 value of collateral.   claim

2.9 Creditor’s name                                          Describe debtor’s property that is subject to a lien               $120,000.00            $110,000.00
    Multivac, Inc                                            2015 Multivac F200 213290
                                                             Rollstock Thermoform Packaging Machine, Vacuum
                                                             Tray Packing Type, Stainless Steel, w/ Accessories,
     Creditor's mailing address
                                                             Touch Panel Operator Control (VG)
      11021 N W Pomona Ave
      Kansas City, MO 64153                                  Describe the lien

     Creditor's email address, if known
                                                             Is the creditor an insider or related party?
                                                             ❑✔ No
     Date debt was incurred                                  ❑Yes.
     Last 4 digits of account                                Is anyone else liable on this claim?
     number                                                  ❑✔ No
                                                             ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Do multiple creditors have an interest in the same
     property?                                          As of the petition filing date, the claim is:
     ✔ No.
     ❑                                                  Check all that apply.
                                                        ❑Contingent
     ❑Yes. Have you already specified the relative      ❑Unliquidated
            priority?                                   ❑Disputed
          ✔ No. Specify each creditor, including this
          ❑
                 creditor, and its relative priority.
          ❑Yes. The relative priority of creditors is
                  specified on lines




Official Form 206D                               Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 6 of 9
Debtor          Papa Grande Gourmet Foods, LLC                                                  Case number (if known) 19-50391
               Name

                                                                                                                          Column A                 Column B
 Part 1: Additional Page
                                                                                                                          Amount of claim          Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous                 Do not deduct the        that supports this
 page.                                                                                                                    value of collateral.     claim

2.10 Creditor’s name                                             Describe debtor’s property that is subject to a lien              $1,448,000.00            $416,347.10
     Transpecos Bank SSB                                         Accounts receivable under 90 days
                                                                 TransPecos Banks
         Creditor's mailing address                              TransPecos
         112 East Pecan Street 800
                                                                 Describe the lien
         San Antonio, TX 78205
                                                                 Money Loaned
         Creditor's email address, if known
                                                                 Is the creditor an insider or related party?
                                                                 ❑✔ No
         Date debt was incurred             2014                 ❑Yes.
         Last 4 digits of account                                Is anyone else liable on this claim?
         number                                                  ❑No
                                                                 ❑✔Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         Do multiple creditors have an interest in the same
         property?                                          As of the petition filing date, the claim is:
         ✔ No.
         ❑                                                  Check all that apply.
                                                            ❑Contingent
         ❑Yes. Have you already specified the relative      ❑Unliquidated
                priority?                                   ❑Disputed
             For Asset:
             Accounts receivable under 90 days
             ✔ No. Specify each creditor, including this
             ❑
                     creditor, and its relative priority.
             ❑Yes. The relative priority of creditors is
                      specified on lines

             For Asset:
             TransPecos Banks
             ✔ No. Specify each creditor, including this
             ❑
                     creditor, and its relative priority.
             ❑Yes. The relative priority of creditors is
                      specified on lines


             For Asset:
             TransPecos
             ✔ No. Specify each creditor, including this
             ❑
                     creditor, and its relative priority.
             ❑Yes. The relative priority of creditors is
                      specified on lines




Official Form 206D                                  Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 7 of 9
Debtor          Papa Grande Gourmet Foods, LLC                                               Case number (if known) 19-50391
               Name

                                                                                                                      Column A                 Column B
 Part 1: Additional Page
                                                                                                                      Amount of claim          Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous             Do not deduct the        that supports this
 page.                                                                                                                value of collateral.     claim

2.11     Creditor’s name                                      Describe debtor’s property that is subject to a lien                $23,000.00                  $0.00
         US Bank Equipment Finance
                                                              Describe the lien

         Creditor's mailing address
                                                              Is the creditor an insider or related party?
                                                               ✔ No
         PO Box 790448
                                                              ❑
         Saint Louis, MO 63179
                                                              ❑Yes.
         Creditor's email address, if known
                                                              Is anyone else liable on this claim?
                                                              ❑✔ No
         Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         Last 4 digits of account                           As of the petition filing date, the claim is:
         number                                             Check all that apply.
                                                            ❑Contingent
         Do multiple creditors have an interest in the same ❑Unliquidated
         property?                                          ❑Disputed
         ✔ No.
         ❑
         ❑Yes. Have you already specified the relative
                priority?



2.12 Creditor’s name                                          Describe debtor’s property that is subject to a lien               $159,833.00                  $0.00
     Yellowstone Capital, LLC
                                                              Describe the lien

         Creditor's mailing address
                                                              Is the creditor an insider or related party?
                                                               ✔ No
         30 Broad St # 14018
                                                              ❑
         New York, NY 10004-2304
                                                              ❑Yes.
         Creditor's email address, if known
                                                              Is anyone else liable on this claim?
                                                              ❑✔ No
         Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         Last 4 digits of account                           As of the petition filing date, the claim is:
         number                                             Check all that apply.
                                                            ❑Contingent
                                                            ✔ Unliquidated
         Do multiple creditors have an interest in the same ❑
         property?                                          ✔ Disputed
                                                            ❑
         ✔ No.
         ❑
         ❑Yes. Have you already specified the relative
                priority?




Official Form 206D                             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 8 of 9
Debtor        Papa Grande Gourmet Foods, LLC                                               Case number (if known) 19-50391
             Name
 Part 2: List Others to Be Notified for a Debt Already Listed in Part 1

 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.
 If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

     Name and address                                                                                         On which line in Part 1      Last 4 digits of
                                                                                                              did you enter the related    account number for
                                                                                                              creditor?                    this entity

     Bexar County Tax Assessor Collector c/o                                                                  Line     2.2
     Don Stecker, LInebarger, Googan, Blair & Sampson
     711 Navaro St. 300
     San Antonio, TX 78205

     Corporate Service Company as Representative                                                              Line     2.3
     P.O. Box 2576
     Patterson, IL 62708

     Randall P. Mroczynski, Esq.                                                                              Line     2.8                   2    0      0   1
     c/o Cooksey, Toolen, Gage, Duffy & Woog
     535 Anton Blvd Fl 10
     Costa Mesa, CA 92626-1947

     Taylor, Mark                                                                                             Line    2.10
     100 Congress Avenue 1800
     Austin, TX 78701

     Yellowstone Capital, LLC                                                                                 Line    2.12
     c/o Vadim Serebro, Esq.
     55 Broadway Fl 3
     New York, NY 10006-3757




Official Form 206D                             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 9 of 9
 Fill in this information to identify the case:

 Debtor name                         Papa Grande Gourmet Foods, LLC

 United States Bankruptcy Court for the:
                       Western District of Texas, San Antonio Division

 Case number (if known):                 19-50391                                                                                         ✔ Check if this is an
                                                                                                                                          ❑
                                                                                                                                             amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                      12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases(Official Form 206G). Number the entries in Parts 1 and 2
in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1: List All Creditors with PRIORITY Unsecured Claims

  1.    Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507)
        ❑No. Go to Part 2.
        ✔Yes. Go to line 2.
        ❑
 2.    List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors with
       priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                    Total claim                    Priority amount

2.1 Priority creditor’s name and mailing address              As of the petition filing date, the claim is:         unknown                        $97,000.00
       Internal Revenue Service                               Check all that apply.
                                                              ❑ Contingent
       Po Box 7346                                            ❑ Unliquidated
       Philadelphia, PA 19101-7346                            ❑ Disputed
                                                              Basis for the Claim:
       Date or dates debt was incurred
                                                               Notice

                                                              Is the claim subject to offset?
       Last 4 digits of account                               ✔ No
                                                              ❑
       number                                                 ❑ Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a) (8)
2.2 Priority creditor’s name and mailing address              As of the petition filing date, the claim is:        $9,556.92                       $9,556.92
       Restaurant Depo                                        Check all that apply.
                                                              ❑ Contingent
       3333 Fredericksburg Rd                                 ❑ Unliquidated
       San Antonio, TX 78201-3846                             ❑ Disputed
                                                              Basis for the Claim:
       Date or dates debt was incurred


                                                              Is the claim subject to offset?
       Last 4 digits of account                               ✔ No
                                                              ❑
       number                                                 ❑ Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a)




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 1 of 32
Debtor        Papa Grande Gourmet Foods, LLC                                         Case number (if known) 19-50391
             Name




 Part 1: Additional Page

2.3 Priority creditor’s name and mailing address       As of the petition filing date, the claim is:   unknown         unknown
      Texas Comptroller of Public Account              Check all that apply.
                                                       ❑ Contingent
     Attn: Bankruptcy                                  ❑ Unliquidated
      Po Box 149359                                    ❑ Disputed
     Austin, TX 78714-9359                             Basis for the Claim:
                                                        Notice
     Date or dates debt was incurred
                                                       Is the claim subject to offset?
                                                       ✔ No
                                                       ❑
     Last 4 digits of account                          ❑ Yes
     number
     Specify Code subsection of PRIORITY unsecured
     claim: 11 U.S.C. § 507(a) (8)




Official Form 206E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                           page 2 of 32
Debtor          Papa Grande Gourmet Foods, LLC                                                Case number (if known) 19-50391
                Name

 Part 2: List All Creditors with NONPRIORITY Unsecured Claims

  3.   List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill out
       and attach the Additional Page of Part 2.
                                                                                                                                              Amount of claim

3.1 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:                   $2,638.35
       1 World Sync                                                            Check all that apply.
                                                                               ❑ Contingent
       7887 Washington Village Dr Ste 300                                      ❑ Unliquidated
                                                                               ❑ Disputed
       Dayton, OH 45459-3988
                                                                               Basis for the claim:
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number                                         ❑ Yes
3.2 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:                   $2,002.63
       A&A Machine Shop                                                        Check all that apply.
                                                                               ❑ Contingent
       6442 Manda Dr                                                           ❑ Unliquidated
                                                                               ❑ Disputed
       San Antonio, TX 78239
                                                                               Basis for the claim:
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number                                         ❑ Yes
3.3 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:                   $12,235.00
       Accident Fund                                                           Check all that apply.
                                                                               ❑ Contingent
       PO Box 77000 Dept 77125                                                 ❑ Unliquidated
                                                                               ❑ Disputed
       Detroit, MI 48277-0125
                                                                               Basis for the claim:
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number                                         ❑ Yes
       Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:                   $25,002.71
3.4                                                                            Check all that apply.
       Acosta
                                                                               ❑ Contingent
       5050 Westway Park Blvd. #100                                            ❑ Unliquidated
                                                                               ❑ Disputed
       Houston, TX 77041
                                                                               Basis for the claim:
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number                                         ❑ Yes
       Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:                   $300,000.00
3.5                                                                            Check all that apply.
       ADT LP
                                                                               ❑ Contingent
       1718 S Brazos                                                           ❑ Unliquidated
                                                                               ❑ Disputed
       San Antonio, TX 78207
                                                                               Basis for the claim: Materials
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number                                         ❑ Yes




Official Form 206E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 3 of 32
Debtor          Papa Grande Gourmet Foods, LLC                                           Case number (if known) 19-50391
                Name




 Part 2: Additional Page

3.6      Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $9,352.80
         Alchemy                                                           Check all that apply.
                                                                           ❑ Contingent
         5301 Riata Park Ct Ste F                                          ❑ Unliquidated
                                                                           ❑ Disputed
         Austin, TX 78727-3438
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.7      Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $537.64
         Ameritas Life Insurance                                           Check all that apply.
                                                                           ❑ Contingent
         PO Box 81889                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Lincoln, NE 68501-1889
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.8      Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $478.00
         APG A-perfect Graphic                                             Check all that apply.
                                                                           ❑ Contingent
         631 North W.W White Rd                                            ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78219
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   unknown
3.9                                                                        Check all that apply.
         AT&T
                                                                           ❑ Contingent
         Po Box 5017                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Carol Stream, IL 60197-5017
                                                                           Basis for the claim: Utility
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $7,985.03
3.10                                                                       Check all that apply.
         AT&T
                                                                           ❑ Contingent
         P.O. Box 5001                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Carol Stream, IL 60197-5001
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                           page 4 of 32
Debtor          Papa Grande Gourmet Foods, LLC                                           Case number (if known) 19-50391
               Name




 Part 2: Additional Page

3.11 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $599.85
         B & B SUPPLY                                                      Check all that apply.
                                                                           ❑ Contingent
         P.O BOX 517                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Morgan, PA 15064
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.12 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $16,685.15
         Baur Tape and Label                                               Check all that apply.
                                                                           ❑ Contingent
         130 Lombrano                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78207
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.13 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $2,395.75
         Big State                                                         Check all that apply.
                                                                           ❑ Contingent
         1500 S. Zarzarmora Ste 510                                        ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78207
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $92.01
3.14                                                                       Check all that apply.
         Blanco Rentals
                                                                           ❑ Contingent
         5415 Blanco Rd                                                    ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78216
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $1,905.39
3.15                                                                       Check all that apply.
         Bridge Capital Corp
                                                                           ❑ Contingent
         2365 Rice #201                                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77005
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                            page 5 of 32
Debtor          Papa Grande Gourmet Foods, LLC                                           Case number (if known) 19-50391
               Name




 Part 2: Additional Page

3.16 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $80,413.00
         Capital Advance Services                                          Check all that apply.
                                                                           ❑ Contingent
         c/o Yellowstone Capital, LLC                                      ❑ Unliquidated
                                                                           ❑ Disputed
         1 Evertrust Plz
                                                                           Basis for the claim:
         Jersey City, NJ 07302-3051                                        Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
         Date or dates debt was incurred
                                                                           ❑ Yes
         Last 4 digits of account number

3.17 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $79,420.00
         Capital Merchant Services                                         Check all that apply.
                                                                           ❑ Contingent
         c/o Yellowstone Capital, LLC                                      ❑ Unliquidated
                                                                           ❑ Disputed
         1 Evertrust Plz
                                                                           Basis for the claim:
         Jersey City, NJ 07302-3051                                        Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
         Date or dates debt was incurred
                                                                           ❑ Yes
         Last 4 digits of account number

3.18 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $24,320.80
         Capital One Visa 1609                                             Check all that apply.
                                                                           ❑ Contingent
         PO Box Box 60599                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         City of Industry, CA 91716
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $6,567.90
3.19                                                                       Check all that apply.
         Capital One Visa 1609
                                                                           ❑ Contingent
         PO Box Box 60599                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         City of Industry, CA 91716
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $1,373.92
3.20                                                                       Check all that apply.
         Capital One Visa 4236
                                                                           ❑ Contingent
         PO Box Box 60599                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         City of Industry, CA 91716
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                            page 6 of 32
Debtor            Papa Grande Gourmet Foods, LLC                                         Case number (if known) 19-50391
               Name




 Part 2: Additional Page

3.21 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $18,498.00
         CHC Companion                                                     Check all that apply.
                                                                           ❑ Contingent
         P.O. Box 3280                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Grapevine, TX 76099-3280
                                                                           Basis for the claim: Healthcare premiums
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.22 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $32,000.00
         Chesapeake Spice Company                                          Check all that apply.
                                                                           ❑ Contingent
         PO BOX 6129                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Hermitage, PA 16148-0922
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.23 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $6,364.00
         CHS PFI                                                           Check all that apply.
                                                                           ❑ Contingent
         PO Box 851329                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Minneapolis, MN 55485-1329
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $6,619.63
3.24                                                                       Check all that apply.
         Cintas
                                                                           ❑ Contingent
         3349 S. E. Loop 410                                               ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78222
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $655.94
3.25                                                                       Check all that apply.
         City Public Service- Electric
                                                                           ❑ Contingent
         8 PO BOX 2678                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         SAN ANTONIO, TX 78289-0001
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                            page 7 of 32
Debtor          Papa Grande Gourmet Foods, LLC                                           Case number (if known) 19-50391
               Name




 Part 2: Additional Page

3.26 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $55.14
         COASTAL SALES ASSOCIATES, INC.                                    Check all that apply.
                                                                           ❑ Contingent
         260 BALLARD RD, UNIT 2                                            ❑ Unliquidated
                                                                           ❑ Disputed
         Middletown, NY 10941
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.27 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $6,429.00
         Coastal Transportation Service                                    Check all that apply.
                                                                           ❑ Contingent
         107 Marcon Drivw                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         Lafayette, LA 70507
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.28 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $8,352.00
         Colorado Boxed Beef Co.                                           Check all that apply.
                                                                           ❑ Contingent
         11850 Center Road                                                 ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78223
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $13,005.47
3.29                                                                       Check all that apply.
         Commerce Technologies,LLC
                                                                           ❑ Contingent
         25736 Network Place                                               ❑ Unliquidated
                                                                           ❑ Disputed
         Chicago, IL 60673-1257
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $138.50
3.30                                                                       Check all that apply.
         Concentra
                                                                           ❑ Contingent
         PO Box 9005                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Addison, TX 75001-9005
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                            page 8 of 32
Debtor          Papa Grande Gourmet Foods, LLC                                           Case number (if known) 19-50391
               Name




 Part 2: Additional Page

3.31 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $1,793.56
         Coordinated Strategic Alliances                                   Check all that apply.
                                                                           ❑ Contingent
         Attn: Unit 2                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         260 ballard rd
                                                                           Basis for the claim:
         Middletown, NY 10941                                              Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
         Date or dates debt was incurred
                                                                           ❑ Yes
         Last 4 digits of account number

3.32 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $13,586.47
         CPS Energy                                                        Check all that apply.
                                                                           ❑ Contingent
         Attn: Bankruptcy Section                                          ❑ Unliquidated
                                                                           ❑ Disputed
         145 Navarro St Stop 110910                                        Basis for the claim: Utilities
         San Antonio, TX 78205-2934                                        Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
                                                                           ❑ Yes
         Date or dates debt was incurred

         Last 4 digits of account number

3.33 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $83.33
         CTRMA Processing                                                  Check all that apply.
                                                                           ❑ Contingent
         PO BOX 16777                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Austin, TX 78761-6777
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $9,331.80
3.34                                                                       Check all that apply.
         D & J Food Supply
                                                                           ❑ Contingent
         PO Box 2014                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Adkins, TX 78101
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $5,688.26
3.35                                                                       Check all that apply.
         Dalton's Club Marketing Serv
                                                                           ❑ Contingent
         Attn: Suite 31                                                    ❑ Unliquidated
                                                                           ❑ Disputed
         5100 West J.B. Hunt Drive
                                                                           Basis for the claim:
         Rogers, AZ 72758                                                  Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
         Date or dates debt was incurred
                                                                           ❑ Yes
         Last 4 digits of account number




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                            page 9 of 32
Debtor          Papa Grande Gourmet Foods, LLC                                           Case number (if known) 19-50391
               Name




 Part 2: Additional Page

3.36 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $57,255.28
         DanHil Containers                                                 Check all that apply.
                                                                           ❑ Contingent
         PO Box 2089                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Temple, TX 76503
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.37 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $239.25
         David Sanchez DBA                                                 Check all that apply.
                                                                           ❑ Contingent
         3622 Colony Dr                                                    ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78230
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.38 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $14,121.50
         Daymon Worldwide Inc.                                             Check all that apply.
                                                                           ❑ Contingent
         1302 N. Grand                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Hutchinson, KS 67501
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $6,437.50
3.39                                                                       Check all that apply.
         Delta Printing Co.
                                                                           ❑ Contingent
         214 Columbia street                                               ❑ Unliquidated
                                                                           ❑ Disputed
         Bogalusa, LA 70427-4588
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $290.79
3.40                                                                       Check all that apply.
         Department of the Treasury
                                                                           ❑ Contingent
         P.O.Box 804525                                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Cincinnati, OH 45280-4525
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                            page 10 of 32
Debtor          Papa Grande Gourmet Foods, LLC                                           Case number (if known) 19-50391
               Name




 Part 2: Additional Page

3.41 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $47.36
         DeRosa Mangold Consulting                                         Check all that apply.
                                                                           ❑ Contingent
         200 West Highway 6, Ste 310                                       ❑ Unliquidated
                                                                           ❑ Disputed
         waco, TX 76712
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.42 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $7,960.34
         Diagraph Foxjet                                                   Check all that apply.
                                                                           ❑ Contingent
         1 Missouru Research Park                                          ❑ Unliquidated
                                                                           ❑ Disputed
         ST Charles, MO 63304
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.43 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $1,900.00
         ECHO Global Logistics Inc.                                        Check all that apply.
                                                                           ❑ Contingent
         22168 Network place                                               ❑ Unliquidated
                                                                           ❑ Disputed
         Chicago, IL 60673
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $350.00
3.44                                                                       Check all that apply.
         Edict Systems, Inc.
                                                                           ❑ Contingent
         Po Box L-3115                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Columbus, OH 43260-0001
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $1,420.00
3.45                                                                       Check all that apply.
         El Rancho Food Service
                                                                           ❑ Contingent
         623 New Laredo Highway                                            ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78211
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                           page 11 of 32
Debtor          Papa Grande Gourmet Foods, LLC                                           Case number (if known) 19-50391
               Name




 Part 2: Additional Page

3.46 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $780.00
         El Rancho Supermercado                                            Check all that apply.
                                                                           ❑ Contingent
         PO Box 472586                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Garland, TX 75047
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.47 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $4,000.00
         El Terrifico LLC                                                  Check all that apply.
                                                                           ❑ Contingent
         5255 Poplar Ave                                                   ❑ Unliquidated
                                                                           ❑ Disputed
         Memphis, TN 38119
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.48 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $9,505.00
         ENGLAND LOGISTICS                                                 Check all that apply.
                                                                           ❑ Contingent
         1325 S. 4700 W.                                                   ❑ Unliquidated
                                                                           ❑ Disputed
         Salt Lake City, UT 84104
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $1,461.25
3.49                                                                       Check all that apply.
         E-Z Edge
                                                                           ❑ Contingent
         6119 Adams St                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         West New York, NJ
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $100.00
3.50                                                                       Check all that apply.
         Felipe Aguilar
                                                                           ❑ Contingent
         119 Adrain st                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         san antonio, TX 78213
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                           page 12 of 32
Debtor            Papa Grande Gourmet Foods, LLC                                         Case number (if known) 19-50391
                  Name




 Part 2: Additional Page

3.51 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $1,500,000.00
         Garcia, Andrew                                                    Check all that apply.
                                                                           ❑ Contingent
         9 Sherborne                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78257
                                                                           Basis for the claim: From sale of business
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.52 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $4,037.40
         GP Labels                                                         Check all that apply.
                                                                           ❑ Contingent
         26422 Grey Horse Run #5                                           ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78260
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.53 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $18,104.26
         Green Bay Packaging Inc.                                          Check all that apply.
                                                                           ❑ Contingent
         1700 N Webster Ave                                                ❑ Unliquidated
                                                                           ❑ Disputed
         Green Bay, WI 54302-1128
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $44,369.28
3.54                                                                       Check all that apply.
         Handtman Inc.
                                                                           ❑ Contingent
         28690 N. Ballard Dr.                                              ❑ Unliquidated
                                                                           ❑ Disputed
         Lake Forest, IL 60045
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $54.00
3.55                                                                       Check all that apply.
         HCTRA-VIOLATIONS
                                                                           ❑ Contingent
         Dept I                                                            ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77210-4440
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                               page 13 of 32
Debtor          Papa Grande Gourmet Foods, LLC                                           Case number (if known) 19-50391
               Name




 Part 2: Additional Page

3.56 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $730,329.00
         Hilda C. Garcia                                                   Check all that apply.
                                                                           ❑ Contingent
         28 Arnold Palmer                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78257
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.57 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $18,211.20
         Hojas Para Tamal La Guadalupan                                    Check all that apply.
                                                                           ❑ Contingent
         204 Mescalero Dr                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         Laredo, TX 78045-4146
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.58 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $30,067.20
         Hojas Y Especies El Chicano                                       Check all that apply.
                                                                           ❑ Contingent
         617 Barnsdale Road                                                ❑ Unliquidated
                                                                           ❑ Disputed
         La Grange Park, IL 60526
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $95,104.94
3.59                                                                       Check all that apply.
         Hovus
                                                                           ❑ Contingent
         272 Brodhead Road Ste 200                                         ❑ Unliquidated
                                                                           ❑ Disputed
         Bethlehem, PA 18017
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $874.50
3.60                                                                       Check all that apply.
         IEH Laboratories
                                                                           ❑ Contingent
         9330 Corporate Drive Suite 703                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Selma, TX 78154
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                             page 14 of 32
Debtor          Papa Grande Gourmet Foods, LLC                                           Case number (if known) 19-50391
               Name




 Part 2: Additional Page

3.61 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $348.57
         Infinium A/C & Refrigeration                                      Check all that apply.
                                                                           ❑ Contingent
         20770 Hwy 281 N Suite 108-305                                     ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78258
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.62 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $9,070.00
         Integrity Express Logistics                                       Check all that apply.
                                                                           ❑ Contingent
         62488 Collections Center Drive                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Chicago, IL 60693-0624
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.63 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $3,024.00
         iTrade Network                                                    Check all that apply.
                                                                           ❑ Contingent
         PO Box 935209                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Atlanta, GA 31193
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $46,796.29
3.64                                                                       Check all that apply.
         JBS Packerland
                                                                           ❑ Contingent
         Attn: P.O.Box 561477                                              ❑ Unliquidated
                                                                           ❑ Disputed
         US Bank
                                                                           Basis for the claim:
         Denver, CO 80256                                                  Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
         Date or dates debt was incurred
                                                                           ❑ Yes
         Last 4 digits of account number

         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $6,696.00
3.65                                                                       Check all that apply.
         JEAR Logistics
                                                                           ❑ Contingent
         Attn: 3409 Salterbeck St.                                         ❑ Unliquidated
                                                                           ❑ Disputed
         PO Box 1348
                                                                           Basis for the claim:
         Mount Pleasant, SC 29466                                          Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
         Date or dates debt was incurred
                                                                           ❑ Yes
         Last 4 digits of account number




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                            page 15 of 32
Debtor          Papa Grande Gourmet Foods, LLC                                           Case number (if known) 19-50391
               Name




 Part 2: Additional Page

3.66 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $10,554.50
         John Lane & Associates                                            Check all that apply.
                                                                           ❑ Contingent
         8526 N. New Braunfels Ave.                                        ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78217
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.67 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $3,083.06
         Jules and Associates                                              Check all that apply.
                                                                           ❑ Contingent
         BO Box 4130                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Hopkins, MN 55343-0498
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.68 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $2,934.00
         Julian Cantu                                                      Check all that apply.
                                                                           ❑ Contingent
         243 West Palfrey                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78223
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $9,144.00
3.69                                                                       Check all that apply.
         KANSAS PROTEIN FOODS
                                                                           ❑ Contingent
         2701 East 11th Ave.                                               ❑ Unliquidated
                                                                           ❑ Disputed
         Hutchinson, KS 67501
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $9,973.95
3.70                                                                       Check all that apply.
         Kenneth A. Garcia Jr
                                                                           ❑ Contingent
         28 Arnold Palmer                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78257
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                            page 16 of 32
Debtor          Papa Grande Gourmet Foods, LLC                                           Case number (if known) 19-50391
               Name




 Part 2: Additional Page

3.71 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $9,974.40
         Kenneth D. Garcia                                                 Check all that apply.
                                                                           ❑ Contingent
         28 Arnold Palmer                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78257
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.72 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $14,670.14
         Labor On Demand,INC                                               Check all that apply.
                                                                           ❑ Contingent
         Attn: STE 150                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         4241 E PIEDRAS DR
                                                                           Basis for the claim:
         San Antonio, TX 78228                                             Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
         Date or dates debt was incurred
                                                                           ❑ Yes
         Last 4 digits of account number

3.73 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $6,822.71
         LOMA Systems                                                      Check all that apply.
                                                                           ❑ Contingent
         550 Kehoe Blvd                                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Carol Stream, IL 60188
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $78.91
3.74                                                                       Check all that apply.
         Managed Prescription Program
                                                                           ❑ Contingent
         10860 N Mavinee Dr.                                               ❑ Unliquidated
                                                                           ❑ Disputed
         Oro VAlley, AZ 78213
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $10,550.40
3.75                                                                       Check all that apply.
         Marcus Food Company
                                                                           ❑ Contingent
         Attn: P.O. Box 781659                                             ❑ Unliquidated
                                                                           ❑ Disputed
         Attention: Account Receivable
                                                                           Basis for the claim:
         Wichita, KS 67278-1659                                            Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
         Date or dates debt was incurred
                                                                           ❑ Yes
         Last 4 digits of account number




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                            page 17 of 32
Debtor          Papa Grande Gourmet Foods, LLC                                           Case number (if known) 19-50391
               Name




 Part 2: Additional Page

3.76 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $1,080.83
         MAREL INC.                                                        Check all that apply.
                                                                           ❑ Contingent
         DEPT. CH 17141                                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Palatine, IL 60055-7141
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.77 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   unknown
         Martin & Drought, PC                                              Check all that apply.
                                                                           ❑ Contingent
         300 Convent St Ste 2500                                           ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78205-3716
                                                                           Basis for the claim: Legal Fees
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.78 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $386.37
         Martinez, Irma                                                    Check all that apply.
                                                                           ❑ Contingent
         11621 Cedar Crest                                                 ❑ Unliquidated
                                                                           ❑ Disputed
         El Paso, TX 79936
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $16,600.00
3.79                                                                       Check all that apply.
         McLain Foods, Inc.
                                                                           ❑ Contingent
         Attn: Suite 202-S                                                 ❑ Unliquidated
                                                                           ❑ Disputed
         100 2nd Avenue South
                                                                           Basis for the claim:
         Saint Petersburg, FL 33701                                        Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
         Date or dates debt was incurred
                                                                           ❑ Yes
         Last 4 digits of account number

         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $2,212.50
3.80                                                                       Check all that apply.
         Monte R. Barnes FTC Inc.
                                                                           ❑ Contingent
         1045 Central Parkway N Ste.102                                    ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78232
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                            page 18 of 32
Debtor          Papa Grande Gourmet Foods, LLC                                           Case number (if known) 19-50391
               Name




 Part 2: Additional Page

3.81 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $1,612.81
         Murphy USA                                                        Check all that apply.
                                                                           ❑ Contingent
         PO Box 6293                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Carol Stream, IL 60197
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.82 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $59,359.00
         Natalie Kay Villagomez                                            Check all that apply.
                                                                           ❑ Contingent
         28 Arnold Palmer                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78257
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.83 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $22,903.20
         Nationwide Insurance                                              Check all that apply.
                                                                           ❑ Contingent
         Processing Center                                                 ❑ Unliquidated
                                                                           ❑ Disputed
         Des Moines, IA 50306-0491
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $200.01
3.84                                                                       Check all that apply.
         NATWELL SUPPLY CORP.
                                                                           ❑ Contingent
         702 CULEBRA AVE.                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78201
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $317.00
3.85                                                                       Check all that apply.
         Netwel Supply Corp
                                                                           ❑ Contingent
         702 Culebra                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78201
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                            page 19 of 32
Debtor          Papa Grande Gourmet Foods, LLC                                           Case number (if known) 19-50391
               Name




 Part 2: Additional Page

3.86 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $51.51
         North Texas Tollway Authorit                                      Check all that apply.
                                                                           ❑ Contingent
         PO Box 260928                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Plano, TX 75026-0928
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.87 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $3,029.83
         Office Depot/Office Max                                           Check all that apply.
                                                                           ❑ Contingent
         6600 N Military Trl S416R                                         ❑ Unliquidated
                                                                           ❑ Disputed
         Boca Raton, FL 33496-2434
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.88 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $13,784.66
         Pacesetter Personal Services                                      Check all that apply.
                                                                           ❑ Contingent
         P.O Box 2324                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77252-2324
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $38,055.24
3.89                                                                       Check all that apply.
         Packall Packaging Inc.
                                                                           ❑ Contingent
         2 Shaftsbury Lane                                                 ❑ Unliquidated
                                                                           ❑ Disputed
         Brampton,Ontari, L6T 3X7
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $12,500.00
3.90                                                                       Check all that apply.
         Papa Grande Gourmet Foods
                                                                           ❑ Contingent
         1802 Jackson Keller                                               ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78213
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                            page 20 of 32
Debtor          Papa Grande Gourmet Foods, LLC                                           Case number (if known) 19-50391
               Name




 Part 2: Additional Page

3.91 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $15,909.83
         PESA Labeling                                                     Check all that apply.
                                                                           ❑ Contingent
         4401 Paredes Line Road                                            ❑ Unliquidated
                                                                           ❑ Disputed
         Brownsville, TX 78526
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.92 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $1,960.00
         PHOENIX FREIGHT                                                   Check all that apply.
                                                                           ❑ Contingent
         PO BOX 51385                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Phoenix, AZ 85076
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.93 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $36.98
         Pitney Bowes- 5802518                                             Check all that apply.
                                                                           ❑ Contingent
         P.O. Box 371887                                                   ❑ Unliquidated
                                                                           ❑ Disputed
         Pittsburgh, PA 15250-7887
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $68.86
3.94                                                                       Check all that apply.
         Pitney Bowes Purchase Power
                                                                           ❑ Contingent
         PO BOX 371874                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Pittsburg, PA 15250-7874
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $3,397.05
3.95                                                                       Check all that apply.
         Poly-clip System Corp.
                                                                           ❑ Contingent
         1000 Tower Road                                                   ❑ Unliquidated
                                                                           ❑ Disputed
         Mundelein, OH 60060
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                            page 21 of 32
Debtor         Papa Grande Gourmet Foods, LLC                                            Case number (if known) 19-50391
              Name




 Part 2: Additional Page

3.96     Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $18,235.48
         POLYMERALL                                                         Check all that apply.
                                                                            ❑ Contingent
         1431 GREENWAY DRIVE #800                                           ❑ Unliquidated
                                                                            ❑ Disputed
         Irving, TX 75038
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.97     Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $55,000.00
         Qvest                                                              Check all that apply.
                                                                            ❑ Contingent
         1101 8th Street Unit #1                                            ❑ Unliquidated
                                                                            ❑ Disputed
         Greeley, CO 80631
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.98     Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $520.00
         REBECCA GONZALES                                                   Check all that apply.
                                                                            ❑ Contingent
         9332 MISTY MEADOW                                                  ❑ Unliquidated
                                                                            ❑ Disputed
         Converse, TX 78109
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $17,099.55
3.99                                                                        Check all that apply.
         Refrigerated Transport
                                                                            ❑ Contingent
         PO Box 6008                                                        ❑ Unliquidated
                                                                            ❑ Disputed
         Arlington, TX 76005
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $4,596.45
3.100                                                                       Check all that apply.
         Resource Solutions LLC
                                                                            ❑ Contingent
         1075 Broad Ripple Ave                                              ❑ Unliquidated
                                                                            ❑ Disputed
         Indianapolis, IN 46220
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                             page 22 of 32
Debtor         Papa Grande Gourmet Foods, LLC                                            Case number (if known) 19-50391
              Name




 Part 2: Additional Page

3.101 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $11,750.00
         RG Marketing & Consulting                                          Check all that apply.
                                                                            ❑ Contingent
         1716 S. San Marcos Ste.107                                         ❑ Unliquidated
                                                                            ❑ Disputed
         San Antonio, TX 78207
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.102 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $34,031.68
         RogCo Inc.                                                         Check all that apply.
                                                                            ❑ Contingent
         PO Box 1801                                                        ❑ Unliquidated
                                                                            ❑ Disputed
         Bentonville, AR 72712
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.103 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $2,376.09
         Roto Rooter Services Co.                                           Check all that apply.
                                                                            ❑ Contingent
         2500 First Financial Center                                        ❑ Unliquidated
                                                                            ❑ Disputed
         255 E 5th St
                                                                            Basis for the claim:
         Cincinnati, OH 45202-4700                                          Is the claim subject to offset?
                                                                            ✔ No
                                                                            ❑
         Date or dates debt was incurred
                                                                            ❑ Yes
         Last 4 digits of account number

         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $4,788.00
3.104                                                                       Check all that apply.
         SAGE Software
                                                                            ❑ Contingent
         271 17th St Nw                                                     ❑ Unliquidated
                                                                            ❑ Disputed
         Atlanta, GA 30363-6216
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $1,004.68
3.105                                                                       Check all that apply.
         San Antonio Armature Works
                                                                            ❑ Contingent
         1015 N. Colorado                                                   ❑ Unliquidated
                                                                            ❑ Disputed
         San Antonio, TX 78207
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                             page 23 of 32
Debtor         Papa Grande Gourmet Foods, LLC                                            Case number (if known) 19-50391
              Name




 Part 2: Additional Page

3.106 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $450.00
         SAN ANTONIO MANUFACTURES ASSOCIATION                               Check all that apply.
                                                                            ❑ Contingent
         Attn: STE-C                                                        ❑ Unliquidated
                                                                            ❑ Disputed
         9607 BROADWAY
                                                                            Basis for the claim:
         San Antonio, TX 78217                                              Is the claim subject to offset?
                                                                            ✔ No
                                                                            ❑
         Date or dates debt was incurred
                                                                            ❑ Yes
         Last 4 digits of account number

3.107 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   unknown
         San Antonio Water Systems                                          Check all that apply.
                                                                            ❑ Contingent
         Attn: Bankruptcy Dept                                              ❑ Unliquidated
                                                                            ❑ Disputed
         Po Box 2449                                                        Basis for the claim: Utilities
         San Antonio, TX 78298-2449                                         Is the claim subject to offset?
                                                                            ✔ No
                                                                            ❑
                                                                            ❑ Yes
         Date or dates debt was incurred

         Last 4 digits of account number

3.108 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $12,600.00
         Sanchez Distributors Inc.                                          Check all that apply.
                                                                            ❑ Contingent
         PO Box 780817                                                      ❑ Unliquidated
                                                                            ❑ Disputed
         San Antonio, TX 78278
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $77.94
3.109                                                                       Check all that apply.
         SanTex Bearing
                                                                            ❑ Contingent
         2418 N. Pan Am Expwy                                               ❑ Unliquidated
                                                                            ❑ Disputed
         San Antonio, TX 78208
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $10,245.00
3.110                                                                       Check all that apply.
         SCHNEIDER INDUSTRIES INC.
                                                                            ❑ Contingent
         Schneider National Inc.,                                           ❑ Unliquidated
         ATTN: Credit Dept.                                                 ❑ Disputed
         3101 Packerland Dr                                                 Basis for the claim:
                                                                            Is the claim subject to offset?
         Green Bay, WI 54313-6187                                           ✔ No
                                                                            ❑
                                                                            ❑ Yes
         Date or dates debt was incurred

         Last 4 digits of account number




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                             page 24 of 32
Debtor          Papa Grande Gourmet Foods, LLC                                          Case number (if known) 19-50391
               Name




 Part 2: Additional Page

3.111 Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:   $7,374.50
         Shamrock Meats, Inc                                               Check all that apply.
                                                                           ❑ Contingent
         PO Box 230                                                        ❑ Unliquidated
                                                                           ❑ Disputed
         Shamrock, TX 79079
                                                                            Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.112 Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:   $345.03
         Silliker, Inc.                                                    Check all that apply.
                                                                           ❑ Contingent
         3106 SE C Street, Suite 2                                         ❑ Unliquidated
                                                                           ❑ Disputed
         Bentonville, AR 72712
                                                                            Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.113 Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:   $25,640.00
         Smithfield Foods                                                  Check all that apply.
                                                                           ❑ Contingent
         P.O. Box 20121                                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Kansas City, MO 64195
                                                                            Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $26,027.37
3.114                                                                      Check all that apply.
         SOS Enviro Services, LLC.
                                                                           ❑ Contingent
         P.O. BOX 53988                                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Lafayette, LA 70505+3988
                                                                            Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $6,638.00
3.115                                                                      Check all that apply.
         South Texas Spice Co
                                                                           ❑ Contingent
         2106 Castroville Rd.                                              ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78237
                                                                            Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                            page 25 of 32
Debtor         Papa Grande Gourmet Foods, LLC                                            Case number (if known) 19-50391
              Name




 Part 2: Additional Page

3.116 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $9,468.95
         SOUTHWASTE DISPOSAL , LLC.                                         Check all that apply.
                                                                            ❑ Contingent
         P.O. BOX 53988                                                     ❑ Unliquidated
                                                                            ❑ Disputed
         Lafayette, LA 70505-3988
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.117 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $12,481.78
         SSS Ingredients                                                    Check all that apply.
                                                                            ❑ Contingent
         6333 Rothway St.                                                   ❑ Unliquidated
                                                                            ❑ Disputed
         Houston, TX 77040
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.118 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $17,224.00
         Sure Good Foods                                                    Check all that apply.
                                                                            ❑ Contingent
         2333 North Sheridan Way                                            ❑ Unliquidated
                                                                            ❑ Disputed
         Mississauga, L5K 1A7
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $1,920.00
3.119                                                                       Check all that apply.
         Synergistic Enviromental
                                                                            ❑ Contingent
         10236 HWY 181 South                                                ❑ Unliquidated
                                                                            ❑ Disputed
         San Antonio, TX 78223
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $833.06
3.120                                                                       Check all that apply.
         Sysco - San Antonio
                                                                            ❑ Contingent
         1260 Schwab Rd                                                     ❑ Unliquidated
                                                                            ❑ Disputed
         New Braunfels, TX 78132-5155
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                             page 26 of 32
Debtor         Papa Grande Gourmet Foods, LLC                                            Case number (if known) 19-50391
              Name




 Part 2: Additional Page

3.121 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $241.22
         TAYLOR MADE HOSE                                                   Check all that apply.
                                                                            ❑ Contingent
         5914 ZANGS DR                                                      ❑ Unliquidated
                                                                            ❑ Disputed
         San Antonio, TX 78238
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.122 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $20,428.80
         Texas Packing Company                                              Check all that apply.
                                                                            ❑ Contingent
         1809 N. Bell St.                                                   ❑ Unliquidated
                                                                            ❑ Disputed
         San Angelo, TX 76903
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.123 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $55,441.56
         TIPPER TIE                                                         Check all that apply.
                                                                            ❑ Contingent
         2000 Lufkin Road                                                   ❑ Unliquidated
                                                                            ❑ Disputed
         Apex, NC 27539
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $630.00
3.124                                                                       Check all that apply.
         T-Mobile
                                                                            ❑ Contingent
         3625 132nd Ave Se                                                  ❑ Unliquidated
                                                                            ❑ Disputed
         Bellevue, WA 98006-1325
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $345.23
3.125                                                                       Check all that apply.
         TxTag
                                                                            ❑ Contingent
         PO Box 650749                                                      ❑ Unliquidated
                                                                            ❑ Disputed
         Dallas, TX 75265
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                             page 27 of 32
Debtor         Papa Grande Gourmet Foods, LLC                                            Case number (if known) 19-50391
              Name




 Part 2: Additional Page

3.126 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $3,326.88
         U S Dept of Agric.-741884616                                       Check all that apply.
                                                                            ❑ Contingent
         A Food Safety & Inspctin Ser-                                      ❑ Unliquidated
                                                                            ❑ Disputed
         ST LOUIS, MO 63197-9000
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.127 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $3,665.69
         ULINE                                                              Check all that apply.
                                                                            ❑ Contingent
         PO BOX 88741                                                       ❑ Unliquidated
                                                                            ❑ Disputed
         Chicago, IL 60680
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.128 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $1,800.00
         Up Hill Marketing                                                  Check all that apply.
                                                                            ❑ Contingent
         24 CARRIAGE LANE                                                   ❑ Unliquidated
                                                                            ❑ Disputed
         Norristown, PA 19401
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $2,144.44
3.129                                                                       Check all that apply.
         US Department of Agriculture - FSIS
                                                                            ❑ Contingent
         Po Box 979001                                                      ❑ Unliquidated
                                                                            ❑ Disputed
         Saint Louis, MO 63197-9000
                                                                            Basis for the claim: reimbursable services
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number       1   9   0     9              ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $4,622.72
3.130                                                                       Check all that apply.
         Valero [ACH-1]
                                                                            ❑ Contingent
         PO BOX 300                                                         ❑ Unliquidated
                                                                            ❑ Disputed
         Amarillo, TX 79105-0300
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                            page 28 of 32
Debtor         Papa Grande Gourmet Foods, LLC                                            Case number (if known) 19-50391
              Name




 Part 2: Additional Page

3.131 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $7,440.90
         Veritiv Corporation                                                Check all that apply.
                                                                            ❑ Contingent
         PO Box 849089                                                      ❑ Unliquidated
                                                                            ❑ Disputed
         Dallas, TX 75284
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.132 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $34,027.10
         ViscoFan USA                                                       Check all that apply.
                                                                            ❑ Contingent
         ATTN: Alonso Ramos                                                 ❑ Unliquidated
                                                                            ❑ Disputed
         1900 Spring Rd Ste 450
                                                                            Basis for the claim:
         Oak Brook, IL 60523-1481                                           Is the claim subject to offset?
                                                                            ✔ No
                                                                            ❑
         Date or dates debt was incurred
                                                                            ❑ Yes
         Last 4 digits of account number       1   9   5     3

3.133 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $5,138.55
         Viskoteepak                                                        Check all that apply.
                                                                            ❑ Contingent
         1240 Paysphere Circle                                              ❑ Unliquidated
                                                                            ❑ Disputed
         Chicago, IL 60674
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $5,907.60
3.134                                                                       Check all that apply.
         Waste Management/San Antonio
                                                                            ❑ Contingent
         4730 SE Loop 410                                                   ❑ Unliquidated
                                                                            ❑ Disputed
         San Antonio, TX 78222-3929
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $450.00
3.135                                                                       Check all that apply.
         WebTPA
                                                                            ❑ Contingent
         8500 Freeport Parkway South                                        ❑ Unliquidated
                                                                            ❑ Disputed
         Irving, TX 75063
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                             page 29 of 32
Debtor         Papa Grande Gourmet Foods, LLC                                         Case number (if known) 19-50391
              Name




 Part 2: Additional Page

3.136 Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $8,650.00
         WERNER LOGISTICS                                                Check all that apply.
                                                                         ❑ Contingent
         39365 TREASURY CENTER                                           ❑ Unliquidated
                                                                         ❑ Disputed
         Chicago, IL 60694-9300
                                                                         Basis for the claim:
                                                                         Is the claim subject to offset?
         Date or dates debt was incurred                                 ✔ No
                                                                         ❑
         Last 4 digits of account number                                 ❑ Yes
3.137 Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $2,060.00
         ZAVALA'S PALLETS                                                Check all that apply.
                                                                         ❑ Contingent
         210 SEGUIN ST                                                   ❑ Unliquidated
                                                                         ❑ Disputed
         San Antonio, TX 78208
                                                                         Basis for the claim:
                                                                         Is the claim subject to offset?
         Date or dates debt was incurred                                 ✔ No
                                                                         ❑
         Last 4 digits of account number                                 ❑ Yes




Official Form 206E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                            page 30 of 32
Debtor            Papa Grande Gourmet Foods, LLC                                            Case number (if known) 19-50391
               Name

 Part 3: List Others to Be Notified About Unsecured Claims

 4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
    assignees of claims listed above, and attorneys for unsecured creditors.
   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.


         Name and mailing address                                                      On which line in Part 1 or Part 2 is the related            Last 4 digits of
                                                                                       creditor (if any) listed?                                   account number,
                                                                                                                                                   if any

 4.1     Barnett & Garcia                                                             Line 3.53

         3821 Juniper Trce Ste 108                                                    ❑ Not listed. Explain
         Austin, TX 78738-5514

 4.2     Robbins Salomon& Patt ltd                                                    Line 3.54

         180 North LaSalle Street                                                     ❑ Not listed. Explain
         Chicago, IL 60601

 4.3     Seafax                                                                       Line 3.118

         P.O. Box 15340                                                               ❑ Not listed. Explain
         Portland, ME 04112

 4.4     Chaires, Albert Elias                                                        Line 3.108

         111 Soledad 300                                                              ❑ Not listed. Explain
         San Antonio, TX 78205

 4.5     Habbeshah, Penny                                                             Line 3.72

         9901 IH 10 West 800                                                          ❑ Not listed. Explain
         San Antonio, TX 78230

 4.6     Alcantara, Kantack                                                           Line 3.91

         4113 Padre BLVD                                                              ❑ Not listed. Explain
         South Padre Island, TX 78597

 4.7     Goldman Evans and Trammel                                                    Line 3.85

         10323 Cross Creek blvd F                                                     ❑ Not listed. Explain
         Tampa, FL 33647

 4.8     Mendelson Law Firm                                                           Line 3.47

         799 Estate Place                                                             ❑ Not listed. Explain
         Memphis, TN 38187




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                page 31 of 32
Debtor         Papa Grande Gourmet Foods, LLC                                       Case number (if known) 19-50391
               Name


 Part 4: Total Amounts of the Priority and Nonpriority Unsecured Claims


  5.     Add the amounts of priority and nonpriority unsecured claims.


                                                                                                      Total of claim amounts



  5a. Total claims from Part 1                                                        5a.               $9,556.92




  5b. Total claims from Part 2                                                        5b.               $4,017,861.94
                                                                                             +

  5c. Total of Parts 1 and 2                                                          5c.               $4,027,418.86
      Lines 5a + 5b = 5c.




Official Form 206E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                     page 32 of 32
Advantage Capital Funding
104 E 25th St Fl 10
New York, NY 10010-8201




Edict Systems, Inc.
Po Box L-3115
Columbus, OH 43260-0001
                                                    IN THE UNITED STATES BANKRUPTCY COURT
                                                           WESTERN DISTRICT OF TEXAS
                                                              SAN ANTONIO DIVISION

IN RE: Papa Grande Gourmet Foods, LLC                                                       CASE NO 19-50391

                                                                                            CHAPTER 11




                                                                       AMENDED

                                                     VERIFICATION OF CREDITOR MATRIX

 The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.


Date      05/24/2019              Signature                                    /s/ Kenneth D. Garcia
                                                                            Kenneth D. Garcia, President
                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

In re:                                         §       Chapter 11
                                               §
KHRL GROUP, LLC                                §       Case No. 19-50390
                                               §
         Debtor                                §
                  And                          §
In re:                                         §       Chapter 11
                                               §
PAPA GRANDE GOURMET                            §       Case No. 19-50391
FOODS, LLC                                     §
                                               §
         Debtor                                §       Jointly Administered Under
                                               §       Case No. 19-50390


                                 CERTIFICATE OF SERVICE

         I hereby certify that on this the 24th Day of May, 2019, true and correct copies of the

Amended Schedules D, E/F, and Amended Creditor Matrix were forwarded electronically to all

parties requesting notice and by U.S. first class mail on all parties listed below.

                                       /s/ Ronald J. Smeberg
                                      RONALD J. SMEBERG

                                    LIMTED SERVICE LIST

DEBTORS                             Trustee – SA12                       San Antonio, Texas 78216
                                    615 E. Houston St., Room
KHRL Group, LLC                     533                                  Comptroller of Public
1802 NE Loop 410 Ste 102            San Antonio, Texas 78205             Accounts
1802 Jackson Keller                                                      P.O. Box 149359
San Antonio, TX 78213               Bexar County Tax Assessor            Austin, TX 78714-9359
                                    Collector c/o
Papa Grande Gourmet Foods           Don Stecker, Linebarger,             Internal Revenue Services
1802 Jackson Keller                 Googan, Blair & Sampson              Special Procedures Branch
San Antonio, TX 78213               711 Navaro St. 300                   300 E. 8th St. STOP 5026
                                    San Antonio, TX 78205                AUS
GOVERNMENTAL                                                             Austin, TX 78701
ENTITIES                            U.S. Attorney
                                    Attn: Bkcy Division                  PARTIES REQUESTING
Office of The United States         601 NW Loop 410, Suite 600           NOTICE



1
                                                            Leaf
Morris D. Weiss               South Texas Spice LLC         PO Box 742647
Waller Lansden Dortch &       c/o Morris E. “Trey” White    Cincinnati, OH 45274-2647
Davis, LLP                    III
100 Congress Ave., Suite      Villa & White, LLP            LEXUS FINANCIAL
1800                          1100 NW Loop 410 #802         SERVICES
Austin, Texas 78701           San Antonio, Texas 78213      PO BOX 5855
                                                            Carol Stream, IL 60197-5855
Cleveland R. Burke            Handtmann, Inc
Waller Lansden Dortch &       c/o Vincent T. Borst, Esq.    Mercedes-Benz Financial Srv
Davis, LLP                    ROBBINS, SALOMON &            c/o Randall P. Mroczynski,
100 Congress Ave., Suite      PATT, LTD.                    Esq.
1800                          180 North LaSalle Street      Cooksey, Toolen, Gage,
Austin, Texas 78701           Suite 3300                    Duffy & Woog
                              Chicago, Illinois 60601       535 Anton Blvd Fl 10
Evan J. Atkinson                                            Costa Mesa, CA 92626-1947
Waller Lansden Dortch &       Lane & Countryman
Davis, LLP                    ATTORNEYS AT LAW              Multivac, Inc
100 Congress Ave., Suite      8526 N. New Braunfels         11021 N W Pomona Ave
1800                          San Antonio, Texas 78217      Kansas City, MO 64153
Austin, Texas 78701
                              DOUG WALTON                   Transpecos Bank SSB
Mark C. Taylor                Cohesive Consulting Group,    112 East Pecan Street 800
Waller Lansden Dortch &       LLC                           San Antonio, TX 78205
Davis, LLP                    2025 Zumbehl Road, Suite
100 Congress Ave., Suite      197                           US Bank Equipment Finance
1800                          St. Louis, MO 63303           PO Box 790448
Austin, Texas 78701                                         Saint Louis, MO 63179
                              SECURED CREDITORS
Ford Motor Credit Company,                                  U.S. Small Business
LLC                           Advantage Capital Funding     Administration
c/o Donald L. Turbyfill       104 E 25th St Fl 10           409 3rd St, SW
Devlin, Naylor & Turbyfill,   New York, NY 10010-8201       Washington, DC 20416
PLLC
5120 Woodway Dr., Ste.        Corporation Service           TWENTY LARGEST
9000                          Company                       UNSECURED
Houston, TX 77056-1725        251 Little Falls Dr           CREDITORS FOR CASE
                              Wilmington, DE 19808-1674     NO. 19-50390 KHRL
Labor on Demand, Inc.                                       GROUP
c/o Penny K. Habbeshaw        Crown Lift Trucks
Einstein & Habbeshaw PC       PO Box 641173                 Frank Serros
The Colonnade, Suite 800      Cincinnati, OH 45264          9802 Hawk Wood
9901 IH 10 West                                             San Antonio, TX 78250
San Antonio, TX 78230         Ford Credit
                              c/o Donald L. Turbyfill       Genaro Hernandez
De Cardenas Group, APLC       Devlin, Naylor & Turbyfill,   7155 Timber Ridge Drive
c/o Ray Battaglia             PLLC                          San Antonio, TX 78227
Law Offices of Ray            5120 Woodway Dr., Ste.
Battaglia, PLLC               9000                          Lang Wang
66 Granburg Circle            Houston, TX 77056-1725        2620 Blanco Road
San Antonio, TX 78218                                       San Antonio, TX 78212

                                           2
                             Lake Forest, IL 60045         Oak Brook, IL 60523-1481
Martin & Drought, PC
300 Convent St Ste 2500      Hojas Y Especies El Chicano   Edict Systems, Inc.
San Antonio, TX 78205-3716   617 Barnsdale Road            Po Box L-3115
                             La Grange Park, IL 60526      Columbus, OH 43260-0001
Monte Barns, CPA
1045 Central Parkway North   Hovus
102                          272 Brodhead Road Ste 200
San Antonio, TX 78232        Bethlehem, PA 18017

TWENTY LARGEST               JBS Packerland
UNSECURED                    Attn: P.O.Box 561477
CREDITORS FOR CASE           US Bank
NO. 19-50391 PAPA            Denver, CO 80256
GRANDE
                             Nationwide Insurance
Acosta                       Processing Center
5050 Westway Park Blvd.      Des Moines, IA 50306-0491
#100
Houston, TX 77041            Packall Packaging Inc.
                             2 Shaftsbury Lane
ADT LP                       Brampton,Ontari, L6T 3X7
1718 S Brazos
San Antonio, TX 78207        Qvest
                             1101 8th Street Unit #1
Capital Advance Services     Greeley, CO 80631
c/o Yellowstone Capital,
LLC                          RogCo Inc.
1 Evertrust Plz              PO Box 1801
Jersey City, NJ 07302-3051   Bentonville, AR 72712

Capital Merchant Services    Smithfield Foods
c/o Yellowstone Capital,     P.O. Box 20121
LLC                          Kansas City, MO 64195
1 Evertrust Plz
Jersey City, NJ 07302-3051   SOS Enviro Services, LLC.
                             P.O. BOX 53988
Capital One Visa 1609        Lafayette, LA 70505+3988
PO Box Box 60599
City of Industry, CA 91716   Texas Packing Company
                             1809 N. Bell St.
Chesapeake Spice Company     San Angelo, TX 76903
PO BOX 6129
Hermitage, PA 16148-0922     TIPPER TIE
                             2000 Lufkin Road
DanHil Containers            Apex, NC 27539
PO Box 2089
Temple, TX 76503             ViscoFan USA
                             ATTN: Alonso Ramos
Handtman Inc.                1900 Spring Rd Ste 450
28690 N. Ballard Dr.

                                           3
